Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to Applicant’s Preliminary Amendment filed June 3, 2020. 
Claims 2, 3, 12-14, 22-42, 45 and 48-61 have been canceled.  Claims 1, 4, 5, 9-11, 15-21, 43, 44, 46 and 47 have been amended. 
Claims 1, 4-11, 15-21, 43, 44, 46 and 47 are pending in the instant application.
Claims 1, 4-11, 15-21, 43, 44, 46 and 47 have been examined on the merits as detailed below:
 

Drawings
It is noted that there are no Drawings associated with the present application.


Information Disclosure Statement
It is noted that Applicants have not filed an information disclosure statement under § 1.97(c).  Applicant is reminded of 37 CFR § 1.56, which details Applicants duty to disclose all information known to be material to patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantially” in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a clear definition for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, one in the art without a definition would not know where the metes and the bounds of the claims are. One in the art would not know, for example if 80% would meet the limitation of the claim. One in the art could assert that 85% is substantial and one could argue that 90% is substantial. Without a clear definition, one in the art would be required to make assumptions of the metes and bounds of the claim based on their opinion of what “substantially” would mean in the context of the instant claims.  
Claim 44 recites the limitation, "wherein the nucleic acid construct".  There is insufficient antecedent basis for this limitation because claim 18 from which claim 44 depends never makes reference to a nucleic acid construct.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170204407 A1 to Gilbert et al. (hereinafter, “Gilbert”) in view of Hendel et al. (Nat. Biotechnol., 2015 Vol. 33:985-989).
The claims are drawn to a composition comprising a guide RNA and a pharmaceutically acceptable carrier, wherein the guide RNA targets an HTRA1 gene, and wherein the guide RNA comprises a nucleotide sequence that is 100% or at least 99%, 98%, 97%, 96%, 95%, 94%, 93%, 92%, 91%, 90%, 88%, or 85% identical to a sequence selected from SEQ ID NOs: 1-271.
Gilbert is relevant and relied upon in its entirety and particularly teach compositions for CRISPR/Cas mediated transcriptional modulation.  
Gilbert teach a particular small guide RNAs (sgRNA) that comprises a nucleotide 
RESULT 2
US-15-326-428-80945
; Sequence 80945, Application US/15326428
; GENERAL INFORMATION
;  APPLICANT: The Regents of the University of California
;  TITLE OF INVENTION: CRISPR/CAS Transcriptional Modulation
;  FILE REFERENCE: 81906-948709 (217710PC)
;  CURRENT APPLICATION NUMBER: US/15/326,428
;  CURRENT FILING DATE: 2017-01-13
;  PRIOR APPLICATION NUMBER: US 62/024,373
;  PRIOR FILING DATE: 2014-07-14
;  NUMBER OF SEQ ID NOS: 857995
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 80945
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: human
US-15-326-428-80945

  Query Match             100.0%;  Score 20;  DB 221;  Length 20;
  Best Local Similarity   85.0%;  
  Matches   17;  Conservative    3;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGUGCAGCCUCUCGGAGCGG 20
              ||:||||||:|:||||||||
Db          1 GGTGCAGCCTCTCGGAGCGG 20

Regarding the term, “pharmaceutically acceptable carrier” there is no limiting definition in the specification of what constitutes, a “pharmaceutically acceptable carrier”.  The broadest reasonable interpretation of this term includes the addition of water.
Gilbert teach the sgRNAs of their invention further comprise a Cas9 protein.  Gilbert teach the that the Cas9 protein is from Streptococcus pyogenes.  See Figure 1.  Also, see Gilbert Specification throughout, particularly paragraphs [0018] and [0166].  
Gilbert also teach the sgRNAs of their invention are in a vector.  See Figure 1.  Also, see Gilbert Specification throughout, particularly paragraph [0018] and Brief summary of the Invention. 
Gilbert teach the sgRNAs of their invention can be modified by methods known in the art, but do not specify that the modification comprises a 2’-O-methyl (2’-O-Me) or a phosphorothioate (PS) bond between nucleotides.
Hendel et al. teach that sgRNAs with different independent chemical modifications at both termini increased editing efficacy by protecting the exposed ends from nuclease degradation.  The chemical modifications of Hendel et al. include 2’-O-Me and PS. 
Gilbert does not necessarily teach that the guide RNA of their invention target an HTRA1 gene, however, the prior art of Gilbert teaches and suggests the same composition as presently claimed.  Namely, a composition comprising a guide RNA and a pharmaceutically acceptable carrier, and wherein the guide RNA comprises a nucleotide sequence that is 100% identical SEQ ID NO. 125 of Applicant’s invention.  Any underlying mechanism of action would naturally flow and be inherent to the design of the chemical composition of Gilbert, absent some evidence to the contrary.  The Examiner directs Applicant to MPEP 2112 with respect to and emphasis on inherency.    
Furthermore, Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The Examiner has provided sound basis in fact and technical reasoning that reasonably supports the 
Furthermore, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993). Again, see MPEP 2112 with respect to inherency.
Before the effective filing date of the claimed invention, a composition comprising a guide RNA and a pharmaceutically acceptable carrier, and wherein the guide RNA comprises a nucleotide sequence that is 100% identical SEQ ID NO. 125 of Applicant’s invention was known in the prior art.  The prior art to Gilbert provided clear motivation to make the composition of Applicant’s claimed invention.  
It would have been obvious and a person of ordinary skill in the art would have been motivated and expected success to chemically modify the guide RNA to enhance CRISPR-Cas genome editing in cells and to protect the RNA from nuclease degradation as taught by Hendel et al.  
Therefore, it is the Examiner’s position that the invention would have been prima facie obvious before the effective filing date of the claimed invention.
Therefore, claims 1, 5-8, 11, 15 and 16 are obvious over Gilbert in view of Hendel et al., absent some evidence to the contrary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claims 1 and 4-10 are rejected under 35 U.S.C. 101.
The claims are drawn to a composition comprising a guide RNA and a pharmaceutically acceptable carrier, wherein the guide RNA targets an HTRA1 gene, and wherein the guide RNA comprises a nucleotide sequence that is 100% or at least 99%, 98%, 97%, 96%, 95%, 94%, 93%, 92%, 91%, 90%, 88%, or 85% identical to a sequence selected from SEQ ID NOs: 1-271.
Unmodified nucleic acids are naturally occurring molecules.  Since the invention embraces and encompasses naturally occurring nucleotides, which is a product of nature, the claims are not patent eligible.
The claimed invention is directed to a naturally-occurring nucleic acid fragment thereof, whether isolated or not that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. -- U.S.-- (June 13, 2013). The claims read on naturally occurring nucleic acids that are a product of nature.  The claims do not require any type of chemical modification that would differentiate the compound from a product of nature.
The fragments as presently claimed do not have to be shown to exist in nature, but only be shown to be a fragment of a naturally occurring gene.  The Myriad decision clearly includes naturally-occurring nucleic acid fragments, whether isolated or not, and the claimed oligonucleotide is a naturally occurring unmodified nucleic acid fragment.  

Regarding the term, “pharmaceutically acceptable carrier” there is no limiting definition in the specification of what constitutes, a “pharmaceutically acceptable carrier”.  The broadest reasonable interpretation of this term includes the addition of water.  If the nucleic acid itself is not patent eligible, adding water to it does not make the nucleic acid patent eligible.
Further, regarding the limitations drawn to a composition comprising a guide RNA and a pharmaceutically acceptable carrier, wherein the guide RNA targets an HTRA1 gene, and wherein the guide RNA comprises a nucleotide sequence that is 100% or at least 99%, 98%, 97%, 96%, 95%, 94%, 93%, 92%, 91%, 90%, 88%, or 85% identical to a sequence selected from SEQ ID NOs: 1-271, wherein the composition further comprises a “Cas protein” or “trRNA”, a Cas protein and trRNA are components in the naturally occurring genome editing system.  Therefore, the further addition of these (natural) proteins or RNA does not transform the naturally occurring nucleic acid into patent-eligible subject matter.
The naturally occurring nucleotides of the claimed invention is a product of nature because it is a fragment of a naturally occuring sequence and the fragment sequence  is not markedly different than that found in nature e.g. the sequence is not modified or structurally different than the natural sequence.



Conclusion
Claims 17-21, 43, 46 and 47 are allowable.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635